Per Curiam. Stephanie Kay Wofford pleaded nolo contendere to first-degree murder. Her plea was conditional, in accordance with Ark. R. Crim. P. 24.3(b), reserving the right to question on appeal the denial of her motion to suppress certain evidence seized from her home. We remanded the case to the Trial Court to determine if officers who first entered Ms. Wofford’s home under exigent circumstances had seen, in plain view, the items seized by other officers who entered the home later and searched it without a warrant. Our holding was that, if the items had been in plain view to the officers first entering, we would affirm. Wofford v. State, 330 Ark. 8, 952 S.W.2d 646 (1997).  Upon remand, a hearing on the matter was conducted and an order of findings was entered by the Trial Court. The record has been forwarded to us for further action. Accordingly, we will receive additional briefs from the parties. The Clerk of this Court will set a schedule for briefing.